—In an action, inter alia, to recover damages for breach of contract, the defendant Joseph Regina, Inc., appeals from an *368order of the Supreme Court, Queens County (Goldstein, J.), dated December 19, 1996, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
It is well settled that a motion for summary judgment should not be granted when the opponent has produced sufficient evidence of a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557; Heath v Soloff Constr., 107 AD2d 507). Here, after the appellant contractor made out a prima facie case for summary judgment, the plaintiff subcontractor met its burden of demonstrating, by evidentiary proof in admissible form, that there were material issues of fact regarding the extent of the work which the plaintiff agreed to perform for the appellant. Accordingly, the Supreme Court properly denied the appellant’s motion for summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, supra).
Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.